Citation Nr: 0719649	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to restoration of service connection for 
post-traumatic osteoarthritis of both knees.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a right hand shrapnel injury, with scars, 
numerous retained foreign bodies, and injury to terminal 
branches, ulnar nerve.

3.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
with the Philippine Army in the service of the U.S. Armed 
Forces, Far East (USAFFE) from September 1941 to May 1943 and 
from March 1944 to April 1946.  He was a prisoner of war 
(POW) of the Japanese from May 1942 to May 1943.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), regional office (RO) in Manila, the 
Republic of the Philippines.  

The issue of entitlement to TDIU is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  The RO did not follow mandated administrative procedure 
in its severance of service connection for post-traumatic 
arthritis of both knees.

2.  The veteran's residuals of a right hand shrapnel injury 
are manifested by retained foreign bodies and injury to 
terminal branches, ulnar nerve, with no more than moderate 
incomplete paralysis of the ulnar nerve; nontender scars; and 
less than compensable limitations of wrist/finger motion. .

3.  The veteran's duodenal ulcer is essentially asymptomatic; 
recurring episodes of severe symptoms occurring two or three 
times a year, and averaging 10 days in duration or with 
continuous moderate manifestations are not shown.

CONCLUSIONS OF LAW

1.  Severance of service connection for post-traumatic 
arthritis of both knees was not proper, and restoration of 
service connection for post-traumatic arthritis of both knees 
is warranted.  38 U.S.C.A. §§ 1110, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.105 (d) (2006). 

2.  A rating in excess of 30 percent for residuals of a right 
hand shrapnel injury, with scars with numerous retained 
foreign bodies and injury to terminal branches, ulnar nerve, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 
(Code) 8516 (2006).

3.  A rating in excess of 10 percent for duodenal ulcer is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.114, Code 7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A formal VCAA notice letter was issued in December 2003.  The 
VCAA letter notified the veteran of what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and that the claimant must submit any evidence in his 
possession that pertains to the claims.  While this notice 
did not precede the initial AOJ determination, the Board 
finds that the timing defect was harmless.  The contents of 
the notice ultimately given fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has had opportunity to respond and 
supplement the record.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

The veteran has not been provided with notice regarding 
disability ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as the decision below restores service connection 
for traumatic arthritis of both knees, the RO will assign 
ratings for those disabilities when it implements the 
restoration.  The veteran will be notified of rating and 
effective date criteria, and will have opportunity to contest 
the ROs determinations if he so desires.  Delaying 
restoration to provide notice would be a disservice to the 
veteran.  The Board's decision with respect to the increased 
ratings claims does not involve an award of a benefit; thus, 
the matter of such notice is moot. 

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the record contains relevant 
private and VA treatment records.  There is no indication 
that any relevant records remain outstanding.  The veteran 
has been provided with VA examinations to assess the current 
severity associated with the service connected right hand and 
duodenal ulcer disabilities.  Accordingly, VA has met its 
assistance obligations.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.



II.  Factual Background

The veteran injured his right hand in service, apparently 
when a blasting cap exploded.  VA examination in July 1952 
noted numerous tiny metallic foreign bodies in the right 
hand.  Service connection for scars, right hand, tender, with 
numerous retained foreign bodies and injury to terminal 
branches of the ulnar nerve, was granted in July 1952.  A 10 
percent rating was assigned from February 1952.  A rating 
decision in June 2004 increased the rating to 30 percent, 
effective from February 2004.  The veteran did not disagree 
with the effective date assigned.

Service connection for duodenal ulcer was granted by rating 
decision dated in June 1989.  A 10 percent rating was 
assigned from May 1988.  The veteran now contends that he is 
entitled to a higher rating.

VA examination in March 2003 noted healed scars, right hand, 
hardly visible, residual of powder injury.  There was no 
limitation of motion of the fingers.  Grip was good.  There 
were no tissue loss, adhesions, or muscle or tendon damage.  
Deep tendon reflexes were +2 in both upper extremities; 
muscle strength was 4/5 in both upper extremities.  X-rays 
showed no retained foreign bodies in the right hand.  There 
was very slight degenerative joint disease of both thumbs.

On VA examination of the right hand on February 11, 2004, the 
veteran reported moderate pain once per week, lasting for 
several minutes.  The examiner noted no limitation of active 
motion.  There was slight tenderness of the finger joints.  
The examiner noted "passively on flare-ups and on repetitive 
use with pain on motion and feeling of weakness and tightness 
especially on closing the fists more on the right."  The 
thumb could reach the tips of the fingers.  There was good 
pushing, pulling, and twisting ability.  There was 20 to 30 
degrees of wrist dorsiflexion.  The examiner noted healed 
scars, right hand.  

On VA peripheral nerves examination on February 12, 2004, the 
veteran was noted to be experiencing "complete numbness of 
the right hand," and to be "unable to create a grip."  
Muscle strength was 2/5 in the right forearm and hand.  

On VA ulcer examination in March 2003, the veteran denied 
vomiting, hematemesis, or melena.  He noted that he received 
no treatment for his ulcer disability.  He reported episodes 
of abdominal colic once or twice per week, especially when he 
missed a meal.  The diagnosis was duodenal ulcer, no sign of 
active manifestations on this exam.

On VA ulcer examination in February 2004, the veteran denied 
vomiting, hematemesis, or melena.  He noted that he used 
Gelusil liquid for relief of once-monthly abdominal pain, 
with good results.  The veteran's weight was noted to be up 
since his 2003 VA examination.  Slight epigastric tenderness 
was noted on examination.  Upper gastrointestinal series 
showed post-bulbar duodenitis/ulcer is not ruled out.  The 
examiner noted slight restriction on employability due to the 
ulcer disability.

An October 2002 rating decision granted service connection 
for post-traumatic osteoarthritis, bilateral knees, and 
assigned a 10 percent rating for each knee effective from 
March 2002.  

In the July 2003 rating decision on appeal, the RO found that 
the October 2002 rating decision had contained clear and 
unmistakable error (CUE) in finding that the veteran had 
post-traumatic arthritis of the knees rather than 
degenerative osteoarthritis.  The July 2003 rating decision 
severed service connection for post-traumatic osteoarthritis, 
bilateral knees.  The veteran has disagreed with that rating 
decision.

III.  Legal Criteria and Analysis

Restoration of Service Connection

Governing law and regulation provide strict rules for the 
severance of service connection, along with strict procedural 
guarantees for the veteran or claimant who is subject to such 
a challenge.  Subject to the limitations in 38 C.F.R. § 3.114 
(pertaining to a change in the authorizing statute or 
interpretation of a law or a VA regulation) and 38 C.F.R. 
§ 3.957 (pertaining to a grant of service connection which 
has remained in effect for more than ten years), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous.  38 U.S.C.A. § 
5112; 38 C.F.R. § 3.105(d).  The burden of proof is upon the 
Government.  Id.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all the material facts and reasons.  
Id.  The claimant will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefor and will be given sixty days for 
the presentation of additional evidence to show that service 
connection should be maintained.  Id.  If additional evidence 
is not received within that period, final rating action will 
be taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a sixty-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

As noted above, service connection for post-traumatic 
osteoarthritis, bilateral knees, was granted by a rating 
decision in October 2002, effective in March 2002.  Once 
service connection has been granted, 38 C.F.R. § 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and VA meets the higher burden of 
proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  
In the instant case, the RO failed to provide the veteran 
with the required procedural safeguards, as he did not 
receive notice of any proposed severance, nor was he provided 
an opportunity to submit evidence or an opportunity for a 
predetermination hearing.  38 C.F.R. §§ 3.103(b), 3.105(d); 
see also Daniels v. Gober, 10 Vet. App. 474 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) held that the remedy for VA's failure to comply with 
due process safeguards was reversal of the severance.  Wilson 
v. West, 11 Vet. App. 383, 386 (1998).  The Court held that, 
"because [VA] failed to apply 38 C.F.R. § 3.105, the 
appellants were never afforded the opportunity to rebut that 
finding, under the appropriate standard, before their 
benefits were terminated.  These errors amounted to a failure 
of due process, and termination of the benefits is fatally 
flawed." Id. at 387.  Accordingly, the Board concludes that 
severance of service connection for traumatic arthritis of 
both knees was improper, and that restoration of service 
connection for traumatic arthritis of both knees is 
warranted..

Increased Ratings Claims

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Right Hand

The veteran's right hand disability has been evaluated under 
Code 8516, which pertains to paralysis of the ulnar nerve.  
The record shows that the veteran is right handed.  Under 
Code 8516, the current 30 percent rating contemplates 
moderate incomplete paralysis of the major ulnar nerve.  A 40 
percent rating is assigned for severe incomplete paralysis of 
the major ulnar nerve.  38 C.F.R. § 4.124a, Code 8516.  A 60 
percent rating is assigned where evidence of the "griffin 
claw" deformity shows flexor contraction of the ring and 
little fingers, marked by atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to adduct the thumb; and 
weakened flexion of the wrist.  Id. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis, whether due to the varied level of the nerve 
lesion or to partial regeneration.  In addition, when the 
injury to the ulnar nerve is "wholly sensory," the rating 
should be mild, or at most, moderate.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "mild," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a rating in excess of 30 
percent for the veteran's right hand disability.  
Significantly, while he reported on VA peripheral nerves 
examination in February 2004 that his right hand was 
completely numb and he could not form a grip, the hand 
examination completed the day before showed no limitation of 
active motion.  That examiner noted "passively on flare-ups 
and on repetitive use with pain on motion and feeling of 
weakness and tightness especially on closing the fists more 
on the right."  The thumb could reach the tips of the 
fingers and there was good pushing, pulling, and twisting 
ability.  These findings are not suggestive of either 
complete paralysis or severe incomplete paralysis of the 
ulnar nerve.

Consideration has also been given as to whether a separate 
compensable rating may be assigned for loss of wrist or 
finger function.  In this regard, 38 C.F.R. § 4.71a, Code 
5215, for limitation of motion of the wrist, provides a 10 
percent rating (for the major or minor extremity) for 
dorsiflexion less than 15 degrees.  Dorsiflexion of the wrist 
to 70 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate I.  However, the veteran had 20 to 30 degrees of wrist 
dorsiflexion on the February 2004 examination.  Any 
limitation of motion of the little finger is rated as 
noncompensable.  See 38 C.F.R. § 4.71a, Code 5230.  
Limitations of the other individual digits of the hand are 
rated under Codes 5228 - 5230.  On VA examination in March 
2003, the examiner reported that the veteran had full 
movement of his fingers.  Based on these clinical findings, 
the Board concludes that the veteran is not entitled to a 
separate compensable evaluation for loss of wrist or finger 
function.  Further, the associated scars are not shown to 
warrant an additional rating (not tender, not sufficiently 
large).  See 38 C.F.R. § 4.118 (2002 & 2005).
The objective findings show no more than moderate incomplete 
paralysis of the ulnar nerve.  Accordingly, a rating in 
excess of 30 percent is not warranted

Duodenal Ulcer

Duodenal ulcer disease warrants a 60 percent rating when it 
is severe, causing pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is warranted when ulcer disease is moderately severe, 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times a year.  
Moderate ulcer disease, with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent rating.  Where the disease is mild, 
with symptoms recurring once or twice a year, the current 10 
percent rating is warranted.  38 C.F.R. § 4.114, Code 7305.

The record reflects that the veteran's duodenal ulcer has 
been essentially asymptomatic for a number of years, and 
currently is certainly no more than mild in extent.  The 
March 2003 VA examiner noted that the veteran's duodenal 
ulcer was not currently active, while the February 2004 
examiner noted only once per month abdominal pain, relieved 
with Gelusil liquid.  Notably, the veteran had recent weight 
gain.  Consequently, a rating in excess of 10 percent for 
duodenal ulcer is not warranted. 


ORDER

Restoration of service connection for post-traumatic 
arthritis of both knees is granted. 

A rating in excess of 30 percent for residuals of a right 
hand shrapnel injury, with scars, numerous retained foreign 
bodies, and injury to terminal branches, ulnar nerve, is 
denied.
A rating in excess of 10 percent for duodenal ulcer is 
denied.


REMAND

As the Board's has granted restoration of service connection 
for post-traumatic arthritis of both knees, and the veteran's 
claim seeking TDIU is inextricably intertwined with that 
matter, the case must be remanded for the RO's implementation 
of the Board's decision, and reconsideration of the TDIU 
claim in light of the restoration of service connection for 
traumatic knee arthritis.  

Accordingly, the case is REMANDED for the following action:

The RO should implement the Board's grant of 
restoration of service connection for post-
traumatic arthritis of both knees, assigning 
ratings for those disabilities (with notice to 
the veteran), then re-adjudicate the claim 
seeking TDIU to include consideration that 
post-traumatic arthritis of both knees is 
service-connected.  If TDIU remains denied, 
the RO should issue an appropriate SSOC and 
give the veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


